                Case 3:20-cv-05910-LB Document 101 Filed 10/23/20 Page 1 of 6




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   ALEXANDER K. HAAS
     Branch Director
 4   DIANE KELLEHER
     Assistant Branch Director
 5   SERENA M. ORLOFF
     MICHAEL DREZNER
 6   STUART J. ROBINSON
     AMY POWELL
 7   Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
 9   Ben Franklin Station, P.O. Box No. 883
     Washington, DC 20044
10   Phone: (202) 305-0167
     Fax: (202) 616-8470
11   E-mail: serena.m.orloff@usdoj.gov
12   Counsel for Defendants

13
14                              IN THE UNITED STATES DISTRICT COURT

15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
     __________________________________________
16                                              )
17   U.S. WECHAT USERS ALLIANCE, et al.,        )   Case No. 3:20-cv-05910-LB
                                                )
18           Plaintiffs,                       )    STIPULATION AND
                                                )   PROPOSED ORDER TO
19                         v.                   )   EXTEND DEADLINE AND
20                                              )   SET BRIEFING SCHEDULE
     DONALD J. TRUMP, President of the United   )
21   States, and WILBUR ROSS, Secretary of      )
     Commerce,                                  )
22                                              )
23           Defendants.                        )
     __________________________________________)
24
25
26
27
28

     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order
                Case 3:20-cv-05910-LB Document 101 Filed 10/23/20 Page 2 of 6




 1                                                 STIPULATION
 2           Pursuant to United States District Court, Northern District of California Local Rules 6-1,
 3   6-2, 7-11, and 7-12, Plaintiffs U.S. WeChat Users Alliance (“USWUA”), Chihuo, Inc., Brent
 4   Coulter, Fangyi Duan, Jinneng Bao, Elaine Peng, and Xiao Zhang (collectively, “Plaintiffs”), and
 5   Defendants President Donald Trump and Secretary Wilbur Ross (collectively “Defendants”),
 6   hereby file this Stipulation to extend Defendants’ deadline to respond to the Amended
 7   Complaint, to set a briefing schedule for the anticipated motion, and to amend the page limits.
 8           WHEREAS, the first Complaint in this matter, see ECF No. 1, was served on the U.S.
 9   Attorney’s Office on August 24, 2020, making Defendants’ response to the complaint due on or
10   before October 23, 2020, see ECF No. 82;
11           WHEREAS, Defendants currently anticipate filing a motion to dismiss, or in the
12   alternative for summary judgment, on the basis of an administrative record;
13           WHEREAS, under L.R. 7-3, memoranda in support of or opposition to motions are
14   typically limited to 25 pages, and reply memoranda are typically limited to 15 pages under
15           WHEREAS, the parties anticipate the numerous, novel and complex issues presented
16   merit lengthier briefing than that normally permitted under the local rules, and additional pages
17   beyond the pages normally permitted under the local rules;
18           WHEREAS, counsel for the parties have conferred and agree that this stipulation is
19   supported by good cause and not for purposes of delay;
20   THE PARTIES HEREBY STIPULATE AS FOLLOWS:
21           1. Defendants will produce the unclassified, non-privileged portions of the certified
22                administrative record to counsel for the Plaintiffs on or before November 2, 2020. To
23                the extent information covered by a protective order is included in the record, it will
24                be included in the production.
25           2. Defendants’ deadline to respond to the Amended Complaint is extended such that
26                Defendants will file a motion in response to the Complaint on or before November
27                16, 2020;
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             1
                 Case 3:20-cv-05910-LB Document 101 Filed 10/23/20 Page 3 of 6




 1           3. Defendants’ memorandum will not exceed forty pages;
 2           4. Plaintiffs will file their opposition to this motion on or before December 14, 2020;
 3           5. Plaintiffs’ memorandum will not exceed 40 pages;
 4           6. If Plaintiffs elect to file a cross-motion, counsel for the parties will confer about the
 5                effect on the briefing schedule, and attempt to reach agreement;
 6           7. Defendants will file a reply in support of their motion on or before January 18, 2021.
 7           8. Defendants’ reply memorandum will not exceed 20 pages.
 8
 9           The parties further respectfully request that the Court set the proposed motion for
10   argument on a date thereafter convenient for the Court.
11
12           .
13   Dated: October 21, 2020                             Respectfully submitted,
14
                                                         JEFFREY BOSSERT CLARK
15                                                       Acting Assistant Attorney General
16                                                       JOHN V. COGHLAN
17                                                       Deputy Assistant Attorney General

18                                                       ALEXANDER K. HAAS
                                                         Branch Director
19
                                                         DIANE KELLEHER
20
                                                         Assistant Branch Director
21
                                                         /s/ Amy E. Powell
22                                                       SERENA M. ORLOFF
                                                         MICHAEL DREZNER
23
                                                         STUART J. ROBINSON
24                                                       AMY POWELL
                                                         Attorneys
25                                                       United States Department of Justice
26                                                       Civil Division, Federal Programs Branch
                                                         Ben Franklin Station, P.O. Box No. 883
27                                                       Washington, DC 20044
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             2
                Case 3:20-cv-05910-LB Document 101 Filed 10/23/20 Page 4 of 6




                                                         Phone: (202) 305-0167
 1
                                                         Fax: (202) 616-8470
 2                                                       E-mail: serena.m.orloff@usdoj.gov

 3                                                       Counsel for Defendants
 4
 5   DATED: October 21, 2020                         Respectfully submitted,

 6                                                   ROSEN BIEN GALVAN & GRUNFELD LLP
 7
 8                                                   By: /s/ Michael W. Bien
 9                                                       Michael W. Bien

10                                                   Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             3
                Case 3:20-cv-05910-LB Document 101 Filed 10/23/20 Page 5 of 6




                                       ATTORNEY ATTESTATION
 1
              Pursuant to Civil Local Rule 5-1(i)(3), I, Amy Powell, hereby attest that concurrence in
 2   the filing of this document has been obtained from any other signatories indicated by a signature
     (/s/) within this e-filed document. I declare under penalty of perjury under the laws of the United
 3   States of America that the foregoing is true and correct.
 4
 5   October 21, 2020                                    /s/Amy E. Powell
                                                         AMY E. POWELL
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             4
                Case 3:20-cv-05910-LB Document 101 Filed 10/23/20 Page 6 of 6




 1
 2                         [PROPOSED] ORDER APPROVING STIPULATION

 3           Pursuant to the above Stipulation, and on good cause shown,
 4
             IT IS HEREBY ORDERED that Defendants shall produce the unclassified, non-
 5   privileged portions of the administrative record to Plaintiffs on or before November 2, 2020.

 6          IT IS FURTHER ORDERED that Defendants’ anticipated Motion to Dismiss, not to
 7   exceed 40 pages, shall be filed on or before November 16, 2020; Plaintiffs’ opposition, not to
     exceed 40 pages, shall be filed on or before December 14, 2020; and Defendants’ reply
 8   memorandum, not to exceed 20 pages, will be filed on or before January 18, 2021.
 9           IT IS FURTHER ORDERED that Defendants’ motion will be heard on _______ __,
10   2021.

11           PURSUANT TO STIPULATION, IT IS SO ORDERED.
12
13
             October 23, 2020
     Dated: ________________                             _____________________________________
14                                                       Honorable Laurel Beeler
                                                         United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Stipulation and Proposed Order

                                                             5
